DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-9 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lahti (US 2017/0136567)
As Per Claim 1, Lahti discloses a wire feeder for feeding an electrode wire from a wire source in a welding system [abstract], the wire feeder comprising:
 one or more drive rolls [Fig. 5a, #5a] to advance an electrode wire [Fig. 1c, #314] by contact force [Claim 1; “…a drive roller assembly, the drive roller assembly comprising a plurality of drive rollers to grip the electrode wire and to pull the electrode wire from an electrode wire source and to push the electrode wire toward a conduit…”], wherein a contact force on the wire from the drive rolls is adjustable [Claim 1; “…a first motor to generate a rotational force having a first torque; and a torque-managing device coupled to the first motor via a first drive shaft and to the driving gear via a second drive shaft, wherein the torque-managing device receives the rotational force from the first motor and regulates the first torque to output a second torque to the driving gear…”]; and
 a controller [Fig. 4a, #406] to:

command an actuator to adjust a contact force on the wire from the one or more drive rolls in response to the contact force falling outside a range of threshold contact force values [Claim 1; “…torque-managing device operatively coupled between the first motor and the drive roller assembly, wherein the torque-managing device receives the rotational force from the first motor and regulates the first torque to output a second torque to the drive roller assembly...” & Claim 3; “…the second torque is greater than a feed torque and less than a bird nest torque….”]
As Per Claim 2, Lahti discloses wherein the actuator [Fig. 4a, #404] is configured to adjust a position of the one or more drive rolls to adjust the contact force on the wire. [Par. 64; “…an actuator 404, a drive roller assembly 402 having one or more drive rollers, and so forth. The wire feeder assembly 302 is configured to cooperate to unspool the wire electrode 314 from the wire spool 304 in a desired manner as appropriate for the given welding operation….”]
As Per Claim 4, Lahti discloses further comprising one or more sensors configured to monitor the contact force on the wire. [Par. 66; “…The control circuitry may be configured to monitor a detected current, torque, and/or speed and to alter one or more control parameters of the actuator 404 (e.g., speed/torque) to maintain an operating speed of the wire electrode 314 at a substantially fixed value (as determined by a received input command)…”; the reference clearly discloses a controller configured to monitor said detected torque (contact force on the wire), and thus a sensor must be present to be able to send said detected torque to the controller]
As Per Claim 6, Lahti discloses wherein the one or more sensors is configured to generate the feedback signal based on the monitoring. [Par. 66; “…The control circuitry may be configured to monitor a detected current, torque, and/or speed and to alter one or more control parameters of the actuator the reference clearly discloses a controller configured to monitor said detected torque (contact force on the wire), and thus a sensor must be present to be able to send said detected torque to the controller]
As Per Claim 7, Lahti discloses a drive roll motor to drive the one or more drive rolls [Claim 1; “…the drive roller assembly comprising a plurality of drive rollers to grip the electrode wire and to pull the electrode wire from an electrode wire source and to push the electrode wire toward a conduit; a first motor to generate a rotational force having a first torque…”], the drive roll motor being activated by a power output from a power source [Par. 7; “...Power can be applied to the wire at the feeder…”]
As Per Claim 8, Lahti discloses wherein the power source configured to transmit information corresponding to the power output to the controller as the feedback signal. [Par. 66; “…The control circuitry may be configured to monitor a detected current, torque, and/or speed and to alter one or more control parameters of the actuator 404 (e.g., speed/torque) to maintain an operating speed of the wire electrode 314 at a substantially fixed value (as determined by a received input command)….”]
As Per Claim 9, Lahti discloses wherein the drive roll motor adjusts the contact force on the wire from the drive rolls in response to a command from the controller based on the power output. [Par. 83; “…110 control circuitry (such as those used to control the wire feeder motors) may be coupled with the torque-managing device (e.g., the slip clutch) and configured to monitor and adjust the torque (e.g., in real time)….”]
As Per Claim 15, Lahti discloses wherein the one or more drive rolls [Fig. 4d, #420] include a first contact area and a second contact area [Fig. 5a, #418; the examiner is interpreting the driving gears as being a first, second, third and fourth contact area], the first contact area to make contact with the wire when the one or more drive rolls are in a first position within the wire feeder, and the second contact area to make contact with the wire when the one or more drive rolls are in a second position within the to grip the electrode wire and to pull the electrode wire from an electrode wire source toward a conduit...”; the examiner is interpreting the first and second position of the first and second contact area between the driver rolls and the electrode wire as being the first position, in which the wire is being gripped, and the second in which the wire is being pulled.]
As Per Claim 16, Lahti discloses wherein the one or more drive rolls are configured for a user to manually change a position of the one or more drive rolls such that contact between the one or more drive rolls and the wire changes from the first contact area to the second contact area. [Par. 83; “…the welding equipment's 110 control circuitry (such as those used to control the wire feeder motors) may be coupled with the torque-managing device (e.g., the slip clutch) and configured to monitor and adjust the torque (e.g., in real time). For example, the metalworking apparatus 110 or the wire feeder assembly 302 may be provided with an operator input device (e.g., knob, dial, touch screen, etc.) that enables the operator to set the desired torque (or an acceptable range)…”]
As Per Claim 17, Lahti discloses further comprising an actuator [Fig. 4d, #404], wherein the actuator is configured to adjust a position of one or more of the drive rolls [Fig. 4d, #402] to change contact with the wire from the first contact area to the second contact area. [Par. 64; “…It should be noted that, the wire feeder assembly 302 may be any suitable wire feeder system, such as any of a variety of push-pull wire feeder systems, configured to utilize two or more motors to establish a wire electrode 314 feed to a wire feed gun 108. Thus, the wire feed gun 108 may house a pull motor (or other actuator)….”; the reference clearly discloses that the actuator engages in a push-pull (first and second position)]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lahti (US 2017/0136567) in view of Huismann (US 2005/0189335)
As Per Claim 3, Lahti discloses all limitations of the invention except wherein the actuator is one of a stepper motor, a solenoid, or a piezo-electric device.
Huismann, much like Lahti, pertains to a method and apparatus for feeding wire. [abstract] 
Huismann discloses wherein the actuator is one of a stepper motor, a solenoid, or a piezo-electric device. [abstract; “…They preferably reversing the direction of the wire within one process cycle. The or more motors may be a stepper motor…”] 
Huismann discloses the benefits of the actuator being a stepper motor in that it adequately provides for short term advancing and retracting of the wire. [Par. 10] 

Claim(s) 5, 10-14, rejected under 35 U.S.C. 103 as being unpatentable over Lahti (US 2017/0136567) in view of Barhorst (US 2017/0165779)
As Per Claim 5, Lahti discloses all limitations of the invention except wherein the one or more sensors comprises one of a strain gauge or an optical sensor.
Barhorst, much like Lahti, pertains to a welding electrode feeder. [abstract]
Barhorst discloses the one or more sensors comprises one of a strain gauge or an optical sensor. [Par. 44; “…Sensor 72 may be an encoder, a Hall Effect sensor, an optical sensor, or some other kind of sensor. When the number of recesses 96 or other marks on the rotating component are known, the angular velocity of the rotating component may be determined…”] 
Barhorst discloses the benefits of the optical sensor in that it is capable of accurately obtaining measuring qualities pertaining to the welding wire. [Par. 48] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the sensor as taught by Lahti in view of the sensor as taught by Barhost to further include wherein the one or more sensors comprises one of a strain gauge or an optical sensor to accurately obtain measuring qualities pertaining to the welding wire. [Par. 48]
As Per Claim 10, Lahti discloses a wire feeder for feeding an electrode wire from a wire source in a welding system [abstract], the wire feeder comprising: 
one or more drive rolls [Fig. 5a, #5a] to advance an electrode wire [Fig. 1c, #314] by contact force [Claim 1; “…a drive roller assembly, the drive roller assembly comprising a plurality of drive rollers 
 one or more interfaces to receive information from or provide information to a controller [Par. 60; “…the control panel includes operator input or interface devices…”],
 the controller to: 
receive a feedback signal corresponding to the contact force on the wire from the one or more drive rolls [Par. 63; “…control circuitry for controlling the rate and/or torque at which the wire driver assembly 400 unspools and delivers the wire electrode 314…”]; 
compare the contact force to a range of threshold contact force values [Claim 1; “…torque-managing device operatively coupled between the first motor and the drive roller assembly, wherein the torque-managing device receives the rotational force from the first motor and regulates the first torque to output a second torque to the drive roller assembly...” & Claim 3; “…the second torque is greater than a feed torque and less than a bird nest torque….”]; and 
Lahti does not disclose provide an alert via the one or more interfaces in response to the contact force falling outside the range of threshold contact force values.
Barhorst, much like Lahti, pertains to a welding electrode feeder. [abstract]
Barhorst discloses provide an alert via the one or more interfaces in response to the contact force falling outside the range of threshold contact force values. [Par. 49; “…Thus, by determining the welding wire 42 feed rate at one location, and then comparing that feed rate to the feed rate at another point upstream or downstream, the system may determine whether wire slippage or wire slack is alert the user (e.g., user-perceptible warning)….”]
Barhost discloses the benefits of providing the alert in that it aids in determining errors occurring in the welding wire operation. [Par. 49] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the apparatus as taught by Lahti in view of the alerting system as taught by Barhost to further include provide an alert via the one or more interfaces in response to the contact force falling outside the range of threshold contact force values to aid in determining errors occurring in the welding wire operation. [Par. 49]
As Per Claim 11, Lahti discloses all limitations of the invention except wherein the alert is one of an optical, and audible, or a haptic alert.
Barhorst, much like Lahti, pertains to a welding electrode feeder. [abstract]
Barhorst discloses the alert is one of an optical, and audible, or a haptic alert. [Par. 49; “…Thus, by determining the welding wire 42 feed rate at one location, and then comparing that feed rate to the feed rate at another point upstream or downstream, the system may determine whether wire slippage or wire slack is present in the system and accordingly adjust the settings of the system, send notifications to other components within the system, turn off one or more components within the system to remedy the problem, or alert the user (e.g., user-perceptible warning)….”; the alert to the user must be one of optical, audible or haptic, otherwise grabbing the attention of the user is virtually impossible.]
Barhost discloses the benefits of providing the alert in that it aids in determining errors occurring in the welding wire operation. [Par. 49] 

As Per Claim 12, Lahti discloses all limitations of the invention wherein the one or more interfaces receive information corresponding to one of a type or a diameter of the wire.
Barhorst, much like Lahti, pertains to a welding electrode feeder. [abstract]
Barhorst discloses wherein the one or more interfaces receive information corresponding to one of a type or a diameter of the wire. [Par. 40; “…the control circuitry 32 may use readings from various sensors 50, 70, 72, 76 within the wire feeder 12 system, determine various metrics, and then pass those metrics on to interface circuitry 30 for communication to the rest of the welding system. The metrics may include the wire type, the chemical makeup of the wire, wire diameter, wire feed rates, and the like…”]
Barhorst discloses the benefits of the interface in that allows a user to conveniently select settings corresponding to the welding feeder. [Par. 26]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the apparatus as taught by Lahti in view of the interface as taught by Barhost to further include wherein the one or more interfaces receive information corresponding to one of a type or a diameter of the wire to allow a user to conveniently select settings corresponding to the welding feeder. [Par. 26]
As Per Claim 13, Lahti discloses wherein the one or more interfaces receive information from a user corresponding to an adjustment of the contact force on the wire. [Par. 83; “…with an operator input device (e.g., knob, dial, touch screen, etc.) that enables the operator to set the desired torque (or an acceptable range)…”]
As Per Claim 14, Lahti discloses wherein the controller generates a command for an actuator to adjust contact force on the wire from the one or more drive rolls in response to the received information. [Par. 66; “…The actuator 404 may be controlled based on a control signal from the control circuitry. The control circuitry may be configured to monitor a detected current, torque, and/or speed and to alter one or more control parameters of the actuator 404 (e.g., speed/torque) to maintain an operating speed of the wire electrode 314 at a substantially fixed value (as determined by a received input command)….”]
Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lahti (US 2017/0136567) in view of Hsu (US 2017/0189982)
As Per Claim 18, Lahti discloses a wire feeder system for feeding an electrode wire from a wire source to a welding torch along a wire path [abstract], the system comprising: 
a first pair of drive rolls [refer to annotated Fig. 1, #5a] disposed along the wire path closer to the wire source [Fig. 3b, #304]  than to the welding torch [Fig. 4b, #314]; 
a second pair of drive rolls [refer to annotated Fig. 1, #5b below] disposed along the wire path closer to the welding torch [Fig. 3b, #314] than to the wire source [Fig. 3b, #304];

    PNG
    media_image1.png
    1208
    1432
    media_image1.png
    Greyscale

 one or more sensors configured to monitor a contact force on the wire from one of the first or second pairs of drive rolls [Par. 66; “…The control circuitry may be configured to monitor a detected current, torque, and/or speed and to alter one or more control parameters of the actuator 404 (e.g., speed/torque) to maintain an operating speed of the wire electrode 314 at a substantially fixed value (as determined by a received input command)…”; the reference clearly discloses a controller configured to monitor said detected torque (contact force on the wire), and thus a sensor must be present to be able to send said detected torque to the controller]; and
 a controller to: 
receive a feedback signal corresponding to the contact force on the wire from one of the first or second pairs of drive rolls [Par. 66; “…The control circuitry may be configured to monitor a detected current, torque, and/or speed and to alter one or more control parameters of the actuator 404 (e.g., speed/torque) to maintain an operating speed of the wire electrode 314 at a substantially fixed value (as the reference clearly discloses a controller configured to monitor said detected torque (contact force on the wire), and thus a sensor must be present to be able to send said detected torque to the controller];
 command a first actuator [Fig. 4a, #404] to adjust a contact force on the wire from the first pair of drive rolls in response to the contact force at the first pair of drive rolls falling outside a first range of threshold contact force values [Par. 66; “…The actuator 404 may be controlled based on a control signal from the control circuitry. The control circuitry may be configured to monitor a detected current, torque, and/or speed and to alter one or more control parameters of the actuator 404 (e.g., speed/torque) to maintain an operating speed of the wire electrode 314 at a substantially fixed value (as determined by a received input command)….”] 
Lahti does not disclose commanding a second actuator to adjust a contact force on the wire from the second pair of drive rolls in response to the contact force at the second pair of drive rolls falling outside a second range of threshold contact force values.
Hsu, much like Lahti, pertains to a welding wire feed mechanism. [abstract] 
Hsu discloses a second actuator to adjust a contact force on the wire from the second pair of drive rolls in response to the contact force at the second pair of drive rolls falling outside a second range of threshold contact force values. [Par. 44; “…a second actuator 114, such as a piezoelectric member, shape memory alloy, or solenoid piston, may push the wire liner 106 laterally, as illustrated by arrows 110, from one side of the cavity 108 to the other, thus lifting the welding wire 42 off the workpiece 18 to draw an arc at a controlled, relatively low current level (e.g., between 15-20 amps, between 10-25 amps, less than 30 amps, less than 40 amps, or less than 50 amps, in certain embodiments). Then, the relatively low current level may be ramped up by the power supply 10 to a relative high current level (e.g., greater than 60 amps, greater than 70 amps, greater than 80 amps, greater than 90 amps, greater 
Hsu discloses the benefits of the second actuator in that it effectively engages/disengages the welding wire. [Par. 6] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the apparatus as taught by Lahti in view of the actuator as taught by Hsu to further include the control to command a second actuator to adjust a contact force on the wire from the second pair of drive rolls in response to the contact force at the second pair of drive rolls falling outside a second range of threshold contact force values to effectively engage/disengage the welding wire. [par. 6]
As Per Claim 19, Lahti discloses wherein the first actuator is configured to adjust a position of one or more of the first and second the drive rolls to adjust the contact force on the wire. [Par. 64; “…an actuator 404, a drive roller assembly 402 having one or more drive rollers, and so forth. The wire feeder assembly 302 is configured to cooperate to unspool the wire electrode 314 from the wire spool 304 in a desired manner as appropriate for the given welding operation….”]
Lahti does not disclose a second actuator. 
Hsu, much like Lahti, pertains to a welding wire feed mechanism. [abstract] 
Hsu discloses a second actuator. [Par. 44; “…a second actuator 114, such as a piezoelectric member, shape memory alloy, or solenoid piston, may push the wire liner 106 laterally, as illustrated by arrows 110, from one side of the cavity 108 to the other, thus lifting the welding wire 42 off the workpiece 18 to draw an arc at a controlled….”]
Hsu discloses the benefits of the second actuator in that it effectively engages/disengages the welding wire. [Par. 6] 

As Per Claim 20, Lahti discloses all limitations of the invention except wherein the first and second actuator is one of a stepper motor, a solenoid, or a piezo-electric device.
Hsu, much like Lahti, pertains to a welding wire feed mechanism. [abstract] 
Hsu discloses  wherein the actuator is one of a stepper motor, a solenoid, or a piezo-electric device. [Par. 44; “…a second actuator 114, such as a piezoelectric member, shape memory alloy, or solenoid piston, may push the wire liner 106 laterally, as illustrated by arrows 110, from one side of the cavity 108 to the other, thus lifting the welding wire 42 off the workpiece 18 to draw an arc at a controlled….”]
Hsu discloses the benefits of the second actuator in that it effectively engages/disengages the welding wire. [Par. 6] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the apparatus as taught by Lahti in view of the actuator as taught by Hsu to further include the first and second actuator is one of a stepper motor, a solenoid, or a piezo-electric device to effectively engages/disengages the welding wire. [Par. 6]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHM can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761              

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761